           Case 1:18-cv-00176-JEJ Document 42 Filed 04/24/19 Page 1 of 8



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  ANTHONY REID, RICARDO
  NATIVIDAD, MARK NEWTON
  SPOTZ, RONALD GIBSON, and
  JERMONT COX, on their own behalf
  and on behalf of a class of similarly
  situated persons,
                                               CIVIL ACTION NO.
               Plaintiffs,                     18-CV-00176-JEJ
       v.
                                                (Judge John E. Jones III)
  JOHN E. WETZEL, Secretary of
  Corrections of the Commonwealth of
  Pennsylvania, ROBERT D.
  GILMORE, Superintendent of State              CLASS ACTION
  Correctional Institution Greene, and
  TAMMY FERGUSON,
  Superintendent of State Correctional
  Institution Phoenix,

               Defendants.


             JOINT MOTION TO MODIFY SCHEDULING ORDER

      Plaintiffs Anthony Reid, Ricardo Natividad, Mark Newton Spotz, Ronald

Gibson, and Jermont Cox, on their own behalf and on behalf of a class of similarly

situated persons, and Defendants John E. Wetzel, Robert D. Gilmore, and Tammy

Ferguson, by and through their undersigned counsel, respectfully move this Court to

enter an Order extending the discovery deadline. In support of their joint motion,

the Parties state as follows:

      1.      The Complaint in the above-captioned matter was filed on January 25,

2018. ECF No. 1.
           Case 1:18-cv-00176-JEJ Document 42 Filed 04/24/19 Page 2 of 8



      2.      On March 29, 2018, the Court entered an Order setting certain deadlines

in this case. See ECF No. 25. The original date set forth in that Order for the

completion of all discovery was September 28, 2018.

      3.      In August 2018, counsel for both parties began settlement talks and

requested that this court extend the discovery deadline to January 31, 2019, without

changing the trial date. See ECF No. 31. The Court granted this request. See ECF

No. 32.

      4.      In December 2018, the parties sought a further extension in order to

enable them to continue their fact and expert discovery while also pursuing

substantive settlement discussions. After conducting a status conference with the

parties on December 14, 2018, the Court reset the discovery deadline to May 31,

2019 and set the matter for trial on November 4, 2019.

      5.      Since December 2018, the parties have continued to pursue both

discovery and a negotiated resolution of this case.

      6.      The parties’ settlement negotiations have been productive and in the

last two weeks have resulted in agreement in principle on many pivotal issues

required to resolve this case through settlement.

      7.      Given their progress to date, the parties wish to defer for 45 days their

remaining discovery obligations and related pretrial deadlines so that they devote

themselves fully to their efforts to settle their dispute.
           Case 1:18-cv-00176-JEJ Document 42 Filed 04/24/19 Page 3 of 8



      8.      The parties believe and expect that this deferral will afford them

sufficient time to resolve their remaining substantive differences and prepare a

settlement agreement that they can present to the Court for preliminary approval.

      9.      “Generally, Rule 16 provides ‘district courts with wide latitude to

manage discovery and other pretrial matters and to set deadlines for amending

pleadings, for filing motions, and completing discovery.’” Williams v. City of York,

Pa., No. 15-cv-0493, 2016 WL 2610007, at *2 (M.D. Pa. May 6, 2016) (quoting

Eichorn v. AT&T Corp., 484 F.3d 644, 650 (3d Cir. 2007)). A scheduling order

issued pursuant to Rule 16 may be modified “for good cause and with the judge’s

consent.” Fed. R. Civ. P. 16(b)(4). “What constitutes good cause sufficient to justify

the modification of a scheduling order necessarily varies with the circumstances of

each case.” 6A Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1522.2 (3d ed. 2016).

      10.     Accordingly, for good cause, the Parties propose that the Court’s

December 14, 2018 Order be modified as follows:

              a.    The discovery deadline, currently set for May 31, 2019, be

                    extended to July 15, 2019;

              b.    The dispositive motions deadline, currently set for July 1, 2019,

                    be extended to August 15, 2019; and
        Case 1:18-cv-00176-JEJ Document 42 Filed 04/24/19 Page 4 of 8



            c.     The trial date, currently set for November 4, 2019, be reset to the

                   first date available on the Court’s calendar after January 1, 2020.

      11.   The Parties agree to and jointly submit this request to extend the

discovery deadline.

      WHEREFORE, with good cause shown, the Parties respectfully request that

this Court modify its December 14, 2018 Order as the parties have jointly proposed.
        Case 1:18-cv-00176-JEJ Document 42 Filed 04/24/19 Page 5 of 8



Dated: April 24, 2019                        Respectfully submitted on behalf of
                                             all counsel,

                                             /s/ Wilson M. Brown
   Barry Gross, PA 21563                     Witold J. Walczak, PA 62976
   Wilson M. Brown, III, PA 25846            ACLU OF PENNSYLVANIA
   Mark D. Taticchi, PA 323436               247 Fort Pitt Blvd.
   DRINKER BIDDLE & REATH LLP                Pittsburgh, PA 15222
   One Logan Square, Suite 2000              Phone: (412) 681-7864
   Philadelphia, PA 19103                    Fax: (412) 681-8707
   Phone: (215) 988-2700                     vwalczak@aclupa.org
   Fax: (215) 988-2757
   Wilson.Brown@dbr.com
   Barry.Gross@dbr.com                       Bret Grote, PA 317273
   Mark.Taticchi@dbr.com                     Jamelia N. Morgan, NY 5351176
                                             ABOLITIONIST LAW CENTER
                                             P.O. Box 8654 Pittsburgh, PA 15221
   David Fathi, WA 24893*                    Phone: (412) 654-9070
   Amy Fettig, DC 484883 ACLU                bretgrote@abolitionistlawcenter.org
   NATIONAL PRISON PROJECT                   jamelia@alcenter.org
   915 15th Street NW, 7th Floor
   Washington, DC 20005
   Phone: (202) 393-4930                     Jonathan H. Feinberg, PA 88227
   Fax: (202) 393-4931                       Susan M. Lin, PA 94184
   dfathi@aclu.org                           KAIRYS, RUDOVSKY, MESSING,
   afettig@aclu.org                          FEINBERG & LIN LLP
                                             The Cast Iron Building
   *Not admitted in PA;                      718 Arch Street, Suite 501 South
   practice limited to federal courts        Philadelphia, PA 19106
                                             Phone: (215) 925-4400
                                             Fax: (215) 925-5365
                                             jfeinberg@krlawphila.com
                                             slin@krlawphila.com


                               Attorneys for Plaintiffs
    Case 1:18-cv-00176-JEJ Document 42 Filed 04/24/19 Page 6 of 8



Theron R. Perez, PA 200935
Timothy Holmes, PA 87758
Joseph Fulginiti, PA 208039
Maria Macus, PA 90947
Chase Defelice, PA 209135
PENNSYLVANIA DEPARTMENT
OF CORRECTIONS
1920 Technology Parkway
Mechanicsburg, PA 17050
Phone No.: (717) 728-7763
Fax No.: (717) 728-0307
tperez@pa.gov
tholmes@pa.gov
josfulgini@pa.gov
mmacus@pa.gov
chdefelice@pa.gov

                       Attorneys for Defendants
        Case 1:18-cv-00176-JEJ Document 42 Filed 04/24/19 Page 7 of 8



                        CERTIFICATE OF SERVICE

      I, Wilson M. Brown, hereby certify that on April 24, 2019, I filed the

foregoing Joint Motion to Modify Scheduling Order and caused a true and correct

copy of the same to be served on all counsel of record via the Court’s Electronic

Filing System.




                                           /s/ Wilson M. Brown


                                           Attorney for Plaintiffs
         Case 1:18-cv-00176-JEJ Document 42 Filed 04/24/19 Page 8 of 8



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  ANTHONY REID, RICARDO
  NATIVIDAD, MARK NEWTON
  SPOTZ, RONALD GIBSON, and
  JERMONT COX, on their own behalf
  and on behalf of a class of similarly
  situated persons,
                                               CIVIL ACTION NO.
              Plaintiffs,                      18-CV-00176-JEJ
       v.
                                               (Judge John E. Jones III)
  JOHN E. WETZEL, Secretary of
  Corrections of the Commonwealth of
  Pennsylvania, ROBERT D.
  GILMORE, Superintendent of State              CLASS ACTION
  Correctional Institution Greene, and
  TAMMY FERGUSON,
  Superintendent of State Correctional
  Institution Phoenix,

              Defendants.



                      CERTIFICATE OF CONCURRENCE
             I, Wilson M. Brown, hereby certify that counsel for Defendants concur

in the relief requested herein.




      April 24, 2019                        /s/ Wilson M. Brown

                                            Attorney for Plaintiffs
